Citation Nr: 0720557	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected intervertebral disc syndrome of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

In a March 2006 decision, the Board increased the initial 
evaluation for the service-connected intervertebral disc 
syndrome of the lumbar spine from 20 to 40 percent.  The 
veteran appealed this decision, insofar as an even higher 
evaluation had not been assigned, to the United States Court 
of Appeals for Veterans Claims (Court).  

In April 2007, the veteran's representative and the Secretary 
of Veterans Appeals (Secretary) filed a Joint Motion for 
remand.  This motion was granted in a May 2007 Court order, 
and the case is again before the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the Joint Notion, the veteran's representative and the 
Secretary cited to inadequate reasons and bases in the 
determination not to assign an evaluation in excess of 40 
percent for the service-connected disability.  The parties 
also indicated that a discussion of 38 C.F.R. § 3.321(b)(1), 
regarding an extraschedular rating, was warranted.  

The Board also notes that the veteran's last VA examination 
of the spine was conducted in April 2004, and a new 
examination would be helpful in ascertaining the level of 
disability in his case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected lumbar 
spine disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
specifically to include range of motion 
studies.  

The examiner should note the presence and 
extent of any current painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-up periods.  
Moreover, the examiner should describe 
the frequency and duration of any 
incapacitating episodes of intervertebral 
disc syndrome in the past twelve months.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  Full consideration 
should be provided under 38 C.F.R. 
§ 3.321(b)(1), with regard to the 
question of whether the case should be 
referred for extraschedular 
consideration.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



